DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 20 and 37 objected to because of the following informalities: claim 20 in line 3 and claim 37 in line recite repeated words “having having”.  It should read “forming the core out of a core material having a sufficient high linear attenuation coefficient to be radiographically visible”, correspondently. Appropriate correction is required.
Claims 33 and 36 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims33 and 36 have not been further treated on the merits.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 15 and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arimitsu et al. (US PAP 2018/0103979 A1).
            With respect to claim 1, Arimitsu et al. teach a plurality of X-ray markers (fiducial markers) formed of gypsum such as a disposable x-ray side marker (16) comprising a non-metallic material having a sufficiently high linear attenuation coefficient to be radiographically visible (see paragraphs 0085 and 0193).
           With respect to claim 2, Arimitsu et al. teach the disposable x-ray side marker (16) of claim 1, wherein the material is mouldable (see paragraphs 0085 and 0193).
           With respect to claim 3, Arimitsu et al. teach the disposable x-ray side marker (16) of claim 1, wherein the material has an average atomic number greater than or equal to eleven (see paragraphs 0085 and 0193).
           With respect to claim 4, Arimitsu et al. teach the disposable x-ray side marker (16) of claim 1, wherein the material has a linear attenuation coefficient greater than that of mammalian soft tissue (see paragraphs 0085 and 0193).
          With respect to claim 5, Arimitsu et al. teach the disposable x-ray side marker (16) of claim 1, wherein gypsum is the main or only x-ray attenuating material of the marker (see paragraphs 0085 and 0193).
          With respect to claim 6, Arimitsu et al. teach the disposable x-ray side marker (16) of claim 1, wherein a ceramic is the main or only x-ray attenuating material of the marker (see paragraphs 0085 and 0193).
            With respect to claim 15, Arimitsu et al. teach the disposable x-ray side marker (16) of claim 1, wherein the marker comprises no transition metals and/or heavy metals (see paragraphs 0085 and 0193).
            With respect to claim 27, Arimitsu et al. teach use of a non-metallic material as an x-ray attenuating material in an x-ray side marker (16) (see paragraphs 0085 and 0193).
           With respect to claim 28, Arimitsu et al. teach the use of claim 27, wherein the non-metallic material is the main or only x-ray attenuating material in the x-ray side marker (16) (see paragraphs 0085 and 0193).
           With respect to claim 30, Arimitsu et al. teach the use of claim 27, wherein the non-metallic material is gypsum, and wherein the gypsum is unfired (see paragraphs 0085 and 0193).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arimitsu et al. (US PAP 2018/0103979 A1) as applied to claim 1 above, and further in view of Fisher (US PAP 2015/0329423 A1).
             With respect to claims 7, 10 and 14 Arimitsu et al. teach the disposable x-ray side marker of claim 1 (see paragraphs 0085 and 0193) but fail to explicitly mention that the marker comprises a core at least partially surrounded by a sealing layer, and wherein the sealing layer is arranged to act as a mould for casting of the core, and wherein the core is arranged to be retained within the mould; wherein the sealing layer comprises a coating of a protective material on the core and wherein the core comprises a loose mineral powder (see paragraphs 0003, 0017, 0025 and 0030).
          Fisher discloses a system/method for gypsum, calcium sulphate-based products which explicitly teaches the arrangement wherein a core at least partially surrounded by a sealing layer, and wherein the sealing layer is arranged to act as a mould for casting of the core, and wherein the core is arranged to be retained within the mould; wherein the sealing layer comprises a coating of a protective material on the core and wherein the core comprises a loose mineral powder (see paragraphs 0003, 0017, 0025 and 0030) providing user with the capabilities to form a desirable form product with gypsum by drying gypsum in paper sealing layer acting as mould.
In addition, it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability for intended use without producing any new and unexpected result.
           Arimitsu et al. and Fisher disclose the gypsum products.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teaching of molding and drying gypsum in paper sealing layer as suggested by Fisher in the apparatus of Arimitsu et al., since such a modification would provide user with the capabilities to easily form the desirable form product with gypsum by drying gypsum in paper sealing layer.
          The Examiner’s conclusion that claims 7, 10 and 14 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods/apparatus with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).         
Claims 16, 17, 20, 22 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Arimitsu et al. (US PAP 2018/0103979 A1) in view of Fisher (US PAP 2015/0329423 A1).
           With respect to claim 16, Arimitsu et al. teach a method of making a disposable x-ray side marker with no substantial metallic component (see paragraphs 0085 and 0193) but fail to explicitly mention that the method comprising forming a sealing layer of a first material and a core of a second material, the sealing layer and core being formed such that the core is at least partially surrounded by the sealing layer.
           Fisher teaches a method of making a gypsum product comprising forming a sealing layer of a first material and a core of a second material, the sealing layer and core being formed such that the core is at least partially surrounded by the sealing layer (see paragraphs 0003, 0017, 0025 and 0030) providing user with the capabilities to form a desirable form product with gypsum by drying gypsum in paper sealing layer acting as mould. In addition, it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability for intended use without producing any new and unexpected result.
           Arimitsu et al. and Fisher disclose the gypsum products. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teaching of molding and drying gypsum in paper sealing layer as suggested by Fisher in the apparatus of Arimitsu et al., since such a modification would provide user with the capabilities to easily form the desirable form product with gypsum by drying gypsum in paper sealing layer.
         The Examiner’s conclusion that claim 16 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods/apparatus with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
          With respect to claim 17, Arimitsu et al. (see paragraphs 0089 and 0193) as modified by Fisher (see paragraphs 0003, 0017, 0025 and 0030) teach the method of claim 16, wherein Fisher explicitly teach that the first material is paper and the second material is gypsum (see paragraphs 0003, 0017, 0025 and 0030) that would provide user with the capabilities to easily form the desirable form product with gypsum.
          With respect to claim 20, Arimitsu et al. (see paragraphs 0089 and 0193) as modified by Fisher (see paragraphs 0003, 0017, 0025 and 0030) teach the method of claim 16, wherein Fisher explicitly teach  forming the core out of a core material having a sufficiently high linear attenuation coefficient to be radiographically visible; coating the core in a protective material so as to form the sealing layer which at least partially surrounds the core (see paragraphs 0003, 0017, 0025 and 0030) that would provide user with the capabilities to easily form the desirable form product with gypsum.
          With respect to claim 22, Arimitsu et al. (see paragraphs 0089 and 0193) as modified by Fisher (see paragraphs 0003, 0017, 0025 and 0030) teach the method of claim 16 wherein Fisher ecplicitly teach that the core material is gypsum, and wherein the method further comprises allowing the gypsum to cure rather than firing it (see paragraphs 0003, 0017, 0025 and 0030) that would provide user with the capabilities to easily form the desirable form product with gypsum.
           With respect to claim 37, Arimitsu et al. (see paragraphs 0089 and 0193) as modified by Fisher (see paragraphs 0003, 0017, 0025 and 0030) teach the method of claim 16, wherein Fisher explicitly teach forming a mould out of a first material, the first material having a low linear attenuation coefficient; at least partially filling the mould with a second material, the second material having a sufficiently high linear attenuation coefficient to be radiographically visible; and covering the filled mould with the first material (see paragraphs 0003, 0017, 0025 and 0030) that would provide user with the capabilities to easily form the desirable form product with gypsum.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze   
/IRAKLI KIKNADZE/            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./   March 21, 2022